DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on 03/14/2022.
The application has been amended as follows: 
Claim 8
The method of claim 1, wherein the contacting of the supplemental hydrogen with the catalyst occurs downstream of the catalyst processing portion and upstream of a separator where the separating at least a portion of the reactor effluent from the catalyst is conducted 

Claim 15
The method of claim 12, wherein the contacting of the supplemental hydrogen with the catalyst occurs downstream of the catalyst processing portion and upstream of a separator where the separating at least a portion of the reactor effluent from the catalyst is conducted 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed methods for operating a catalytic dehydrogenation process, where the temperature or the molar ratio of hydrocarbon to oxygen in a reactor portion is less than a temperature or molar ratio of hydrocarbon to oxygen needed for 50% of the oxygen to react with one or more hydrocarbon present in the reactor portion, as recited in claims 1 and 18, or where the temperature in the reactor portion is less than 550 °C, as recited in claim 12. Particularly, no prior art of record teaches or reasonably suggests the claimed steps of transferring a regenerated dehydrogenation catalyst from a catalyst processing (regenerator) portion to a reactor portion within a reactor system, wherein the regenerated dehydrogenation catalyst comprises at least 0.001 wt.% oxygen, and then contacting the dehydrogenation catalyst with supplemental hydrogen to remove at least a portion of the oxygen from the catalyst by a combustion reaction. The invention concerns methods for avoiding excessive oxygen build-up in the reactor portion by removing free oxygen carried by or released from the catalyst by contact with supplemental hydrogen (Spec., [0005]-[0006]), and there is insufficient teaching or suggestion in the prior art which would have rendered the claimed process steps obvious.
Pretz et al. (US Pub. 2008/0194891) is drawn to a process for the dehydrogenation of a paraffinic hydrocarbon compound to produce an unsaturated hydrocarbon (Abstract). Particularly, Pretz teaches a step of regenerating a spent or deactivated catalyst in a regenerator by contacting said spent catalyst with an oxygen-containing gas ([0029], [0051]). However, the reference is silent on initiating the catalyst regeneration (i.e. separating a catalyst from a rector effluent and sending said catalyst to a regenerator for regeneration) when (i) the temperature or the molar ratio of hydrocarbon to oxygen in the reactor portion during the 
Simanzhenkov (US Pub. 2014/0249339 A1) discloses a process for the oxidative dehydrogenation of paraffins to olefins (Abstract). Simanzhenkov discloses that the effluent from the dehydrogenation contains entrained oxygen, which should be minimized for further processing and teaches removing oxygen, immediately downstream of the dehydrogenation reactor, by consuming oxygen with a combustion catalyst ([0108]). Simanzhenkov notes that oxygen may also react with hydrogen to form water during the oxygen combustion ([0109]). However, Simanzhenkov is silent on oxygen build-up in a reactor and does not teach or suggest removing oxygen from a regenerated catalyst with supplemental hydrogen in a reactor portion of a reactor system. 
	Averlant et al. (US Pub. 2014/0316181 A1) discloses a process for removing oxygen from a C4 hydrocarbon stream comprising free oxygen by catalytic combustion in the presence of a catalyst to give an oxygen-depleted hydrocarbon stream ([0026]-[0028]). Particularly, Averlant teaches that the residual oxygen in a dehydrogenation effluent can have an adverse effect (e.g. polymerization) in the downstream processing ([0014]). However, Averlant is silent on oxygen build-up in a reactor and does not teach using supplement hydrogen to remove oxygen from a regenerated catalyst in a reaction portion of a reactor system, as required in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772